Citation Nr: 1032616	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  00-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The Veteran had active duty for training (ADT) from April 1957 to 
October 1957, and active duty from February 1961 to February 
1963.  He was born in 1939.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO ) in November 1994, at which time the VARO 
had assigned a 10 percent rating for his service-connected 
prostatitis.  During the course of the appeal, the VARO increased 
the rating to 20 percent from the initial date of the grant.  
However, this is not the maximum rating assignable, so the issue 
remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded by the Board in October 2002 for a hearing; 
it was again remanded by the Board in August 2004 for due 
process, essentially for updated development notice under the 
Veterans Claims Assistance Act of 2000.  

In 2002 and 2003, hearings were scheduled at the RO before a 
Veterans Law Judge on Travel Board status, and were either 
postponed or not attended by the Veteran.

The case again remanded by the Board in June 2007 for further 
evidentiary development, which has now been accomplished.


FINDINGS OF FACT

While medical experts suggest that he does not now manifest 
symptoms of prostatitis, the competent and probative medical 
evidence establishes that Veteran's prostatitis may be at least 
in part responsible for his urinary frequency manifested by 
voiding dysfunction requiring the wearing of an absorptive pad 
which needs to be changed two to four times per day; he has 
multiple other significant disabilities, but his prostatitis has 
never been manifested by renal involvement, need for 
catheterization, urinary tract infection, or prostate cancer.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the 
Veteran's service-connected prostatitis have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.115a, b, Diagnostic Code 7527 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice.

The Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.  The contents of the correspondence of 
record complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Veteran was advised of the opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  As a result, the purpose behind the notice 
requirement has been satisfied because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim.  He has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the Veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal, nor has he suggested in any 
way that there is any prejudice due to a lack of proper VA notice 
or assistance.

The Veteran has demonstrated actual knowledge of, and has acted 
on, the information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of a Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided. Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Although there is an obligation to provide adequate reasons or 
bases supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Under Diagnostic Code 7527, prostate gland injuries, infections, 
hypertrophy, postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b.  When the predominant feature of the 
Veteran's prostatitis with urinary frequency is voiding 
dysfunction, a particular condition is rated as urine 
incontinence, urinary frequency, or obstructed voiding.

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more than 4 
times per day.  A 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 20 percent 
evaluation is warranted for urine leakage/incontinence requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  38 C.F.R. § 4.115a.

In evaluating urinary frequency, a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour or 
awakening to void five or more times per night.  A 20 percent 
evaluation is warranted for a daytime voiding interval between 
one and two hours or awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval between two and three hours or awakening to void 
two times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent evaluation 
is warranted for urinary retention requiring intermittent or 
continuous catheterization. A 10 percent evaluation is warranted 
for marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
the following: (1) post void residuals greater than 150 cc.; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 10 
cc/sec); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic dilatation 
every 2 to 3 months. 38 C.F.R. § 4.115a.

III.  Factual Background and Analysis

In this case, the Veteran is service connected for prostatitis.  
As noted above, there are alternative ways to address the 
schedular rating assigned for this disability based on current 
symptoms or the lack thereof, and taking into consideration the 
comprehensive evidence of record as well as associated expert 
medical opinions as to what is and is not now due to his 
prostatitis, if anything.  

However, in this case, the rating now assigned of 20 percent was 
seemingly given with resolution of reasonable doubt in his favor, 
as to that effect that the Veteran has some symptoms which are 
reasonably attributable to his prostatitis.  However, prior to 
the most recent remand, there was no specific medical assessment 
in the file to reflect which of the symptoms were due to his 
prostatitis and which were due to one or more of a myriad of 
other non-service-connected problems.  

As noted in the Board's most recent remand, these specific areas 
of concern which are found in the Veteran's recent clinical 
records include benign prostatic hypertrophy (BPH), urinary 
frequency and the need for continuous pads which must be changed 
often, incontinence, neurogenic bladder, kidney infections, 
hypertension with possible kidney dysfunction, bilateral renal 
cysts, etc.  

One medical opinion is of record to the effect that he might 
benefit from a prostatic transurethral resection (TURP), but that 
he is probably not a good candidate.  His PSA was then found to 
be 2.9, but it remains unclear the extent to which that is due to 
his prostatitis or something else.

One physician previously opined that the Veteran's prostatitis is 
in no way associated with his muscular dystrophy.  However, again 
as in the case of other symptoms, it remained unclear which, if 
any, of the other problems might be due to or otherwise 
associated with his prostatitis, and which were not and thus must 
be discounted in the assessment of his schedular rating.

As a result of remand and other developmental actions, there are 
now an extensive basis of clinical records, including from VA 
care.  These have all been reviewed, but will be cited only in 
pertinent part and in the context of the medical expert opinions 
now also of record.

In summary, a report of diagnoses in January 2009 showed that the 
Veteran now has coronary artery disease; bowel incontinence, and 
lower limb paraplegia; a stroke; massive pulmonary embolus; limb 
girdle dystrophy; GERD; history of rectal adenomatous polyp; 
history of prostate cancer, status post treatment for which he 
now takes Casodex and gas goserelin implant every three months by 
urology (stable, his PSA in August 2008 was <0.1); and chronic 
bilateral lower extremity venous stasis type edema.  Another 
summary in April 2009 cited his prostate cancer history as well 
as a history of spinal surgery; old myocardial infarction and 
angina; fecal impaction; urinary incontinence; duodenal problems; 
muscular dystrophy; renal cysts; neurogenic bladder; etc.  He is 
seen by nursing services for ongoing primarily-home based care 
although he has been hospitalized on occasion.

A special evaluation was undertaken by VA in September 2009, the 
entire report of which is of record.  He is unable to walk as a 
result of his limb-girdle Muscular Dystrophy with neurogenic 
bladder as well as morbid obesity.  His relatively recent 
hospitalizations (over 6 years) had been for upper 
gastrointestinal bleeding due to an AV malformation in the 
duodenum, stroke with left hemiparesis, myocardial infarction in 
2003, prostate cancer diagnosed in 2005, and hypertension.

The entire file, including urology reports, was reviewed by the 
examiner.  It was noted that he had been diagnosed in 1991 with 
neurogenic bladder with bladder outlet syndrome for an enlarged 
prostate.  He was felt not to be a surgical candidate, and he 
declined such.  Radiation oncology declined to treat because of 
complication risk.  His PSA was moderately high and he was 
treated with anti-hormone therapy.  In September 2005, PSA was 
25.

The examiner noted that the Veteran was unable to stand and had 
continued to have urinary incontinence, wearing a diaper, 
declining further tests.  Treatment with zoladex and Casadex for 
prostate cancer was continued about 3 years, at which time his 
PSA was depressed to the normal range, and the zoladex was 
discontinued.  The Bicaluamide was changed to 1 tablet at 
bedtime.  Injections were also discontinued.  He has since 
remained asymptomatic for his prostate cancer.

The medical expert concluded that he had Muscular Dystrophy limb-
girdle type, with neurogenic bladder which caused urge 
incontinence.  He also had adenocarcinoma of the prostate, 
adequately suppressed with anti-hormone therapy.

The examiner noted that there had been no mention in any of the 
records of prostatitis for some time.  He concluded that there 
was no evidence of prostatitis.  He further concluded that the 
Veteran's prostatitis had not caused his neurogenic bladder, nor 
was it associated with his prostate cancer.  The explanation for 
his urological symptoms was that he had a neurogenic bladder due 
to the MDS and partial blockage from the prostate cancer, and 
that there was no symptoms of prostatitis.

The Board notes that a 20 percent rating was assigned by the RO 
during the course of this appeal, based on overall symptoms.  In 
this regard, and with the benefit of hindsight, it appears that a 
doubt was felt to have been raised as to what was and was not due 
to his prostatitis.  Since then, there has been considerable 
clarification in that regard.  Nonetheless, there is no sound 
basis for reducing the 20 percent now assigned.  There is a doubt 
raised as to whether some of his symptoms at least are due to the 
prostatitis, e.g., for his urinary frequency manifested by 
voiding dysfunction requiring the wearing of a diaper that needs 
to be changed two to four times per day.  However, he has 
multiple other significant disabilities and his prostatitis has 
never been manifested by renal involvement, need for 
catheterization, urinary tract infection or prostate cancer.  It 
is clear that the symptoms now shown which are due to the 
prostatitis are limited, if present, and most of his disability 
picture is determined by nonservice-connected difficulties, 
enumerated above.
 
In assessing his prostatitis symptoms, for which he has sole 
service connection, the Board has considered the Veteran's 
service-connected disability under all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, supra.  In this context, the Board notes 
the only other rating criteria for the genitourinary system that 
would assist the Veteran in obtaining a higher disability rating, 
other than the criteria pertaining to voiding dysfunction, are 
the criteria for renal dysfunction, obstructed voiding and 
urinary tract infection.  See 38 C.F.R. § 4.115a. However, the 
evidence does not show, nor does the Veteran allege, that his 
service-connected prostate disability has caused renal 
dysfunction, obstructed voiding or urinary tract infection.  
Repeated examination has shown no renal involvement, need for 
catheterization or urinary tract infection.  The Board has 
carefully considered the other available diagnostic codes and 
medical evidence of record; however, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 20 percent rating assigned.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  Here, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  For instance, 
repeated hospitalizations have been for varied symptoms, as 
identified above, none of which related to his prostatitis.  
Consequently, referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to an increased rating for prostatitis in excess of 
20 percent disabling is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


